UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6321


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

WINCY JOSEPH, a/k/a Joseph Wincey,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Statesville. Kenneth D. Bell, District Judge. (5:13-cr-00080-KDB-DSC-2; 5:17-cv-
00212-KDB)


Submitted: November 30, 2021                                      Decided: January 10, 2022


Before KING, AGEE, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wincy Joseph, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Wincy Joseph seeks to appeal the district court’s order denying relief on his 28

U.S.C. § 2255 motion. The order is not appealable unless a circuit justice or judge issues

a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of appealability

will not issue absent “a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists could find the district court’s

assessment of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct.

759, 773-74 (2017). When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

the motion states a debatable claim of the denial of a constitutional right. Gonzalez v.

Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Joseph has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED




                                              2